Citation Nr: 1303234	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1967, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2010 substantive appeal, the Veteran requested a hearing before the Board.  A local Travel Board hearing was held before the undersigned Veterans Law Judge in November 2011; a transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issues of entitlement to service connection for kidney stones, a bilateral knee disability, a neck disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a currently diagnosed prostate disability.  
CONCLUSION OF LAW

The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

A veteran who served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  Prostate cancer is among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999). 

The Veteran contends he has a prostate disability as a result of his active service, to include exposure to herbicides therein.  

A review of the Veteran's service treatment records (STRs) is silent for any complaints of or treatment for symptoms related to a prostate disability.  The report of his June 1967 separation examination shows the Veteran's anus and rectum (hemorrhoids, fistulae, prostate, if indicated) were normal on clinical evaluation.

Private treatment record from All County Open MRI show that the Veteran had an ultrasound examination of his pelvis in August 2007 which revealed prostatic enlargement with a possible nodule.  Moderate bladder residuals were noted post voiding.  In October 2007 a computed tomography (CT) scan of the Veteran's pelvis was performed which revealed an enlarged lobulated prostate gland and sigmoid diverticulosis.  

At his November 2011 Travel Board hearing, the Veteran testified that his prostate was good.  He reported that he did not have prostate cancer and that his prostate specific antigen (PSA) levels were normal. 

Under 38 U.S.C.A. §§ 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Here, while the Veteran has provided evidence that he was noted to have an enlarged prostate in 2007, there is no evidence that the enlarged prostate has caused any sort of disabling condition for which service connection is warranted.  The Veteran has testified that he does not have prostate cancer and that his PSA is good.  Therefore, as the Veteran has not provided evidence that he suffers from a current prostate disability, entitlement to service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained the Veteran's service treatment records and pertinent postservice medical records.  With regard to a VA examination, the Board finds that such is not necessary to decide the aforementioned claim, as the standards outlined by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.  In this case, there is no competent evidence that the Veteran has been diagnosed with a prostate disability, for which service connection would be warranted.

In light of the above, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran as to the issue discussed above, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


ORDER

Service connection for a prostate disability, to include as secondary to herbicide exposure, is denied. 


REMAND

The Board finds that further development is needed before the remaining issues on appeal can be decided.  

The Veteran contends that he has kidney stones as a result of dehydration experienced while serving in the Republic of Vietnam.  In April 2012 the Board received a letter from the Veteran's private urologist, Dr. R.D., which stated that dehydration plays a part in the etiology of kidney stones, and that it was his opinion that dehydration while serving in the Republic of Vietnam at least as likely as not may have caused the Veteran's kidney stones.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his kidney stones.  Of record is a March 2008 VA examination report

that opined that the Veteran's kidney stones were not caused or aggravated by his service-connected diabetes mellitus; however the opinion does not discuss any possible direct relationship between the Veteran's kidney stones and his active military service.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the VA examination of record does not fully address all theories of entitlement, and the Veteran has provided evidence of a possible nexus between his active service and his kidney stones, the Board finds that a new VA examination is warranted.  

Additionally, the Veteran contends that he sustained bilateral knee, neck, and low back injuries while serving in the Republic of Vietnam as a battalion surgeon.  At his November 2011 Board hearing, the Veteran testified that his knees, neck, and back were injured after jumping out of helicopters on several occasions.  Postservice medical records include magnetic resonance imaging scan (MRI) reports from 2007 that show the Veteran currently has diagnosed bilateral knee, neck, and low back disabilities.  

As noted above, the Court held in McLendon, held that VA must provide a medical examination in connection with a service connection claim when the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Based on the evidence of record indicating the Veteran has currently diagnosed bilateral knee, neck, and low back disabilities, and the Veteran's statements that his disabilities were caused by his duties while serving in the Republic of Vietnam, the Board finds that the requirements of McLendon are met.  Therefore, a VA examination and opinion are needed to determine whether the Veteran's current knee, neck, and low back disabilities are related to his active service, to include any injuries sustained therein.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the nature and etiology of his kidney stones.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review prior to the examination.  After completion of the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's kidney stones are related to his active service.  The examiner is asked to specifically address the January 2012 letter from Dr. R.D., asserting that dehydration suffered while serving in the Republic of Vietnam may have caused the Veteran's current kidney stone disability.

A complete rationale for any opinion offered must be included in the report.  

2.  The Veteran should be scheduled for an appropriate VA examination(s) to determine the nature and etiology of his current bilateral knee, neck, and low back disabilities.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner(s) prior to the examination(s).  After completion of the examination and review of the record, the examiner(s) should provide opinions as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral knee, neck, and low back disabilities are causally related to his active service.  

A complete rationale for each opinion offered must be included in the report.  If the requested opinions cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, the RO should readjudicate the issues on appeal.  If any of the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


